DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election reply does not distinctly and specifically point out supposed errors in the election of species requirement, therefore, the election shall be treated as an election without traverse.
Claims 2, 3, 5, 8-19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2021. Claims 2, 3, 5, 8-19 and 24 are withdrawn because the elected species does not encompass the features of said claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5636887, Petropoulus et al.
	In regards to clam 1, in Figures 1-2 and paragraphs detailing said figures, Petropoulus et al disclose a male bayonet connector (10), comprising: a first shaft 
In regards to clam 4, in Figures 1-2 and paragraphs detailing said figures, Petropoulus et al disclose the first distal wall comprises one of a substantially concave sidewall extending from the first central portion to the first sealing surface, or a substantially convex sidewall extending from the first central portion to the first sealing surface.
In regards to clam 6, in Figures 1-2 and paragraphs detailing said figures, Petropoulus et al disclose the first channel comprises a concave annular channel having a substantially uniform radius from a distal end of the first distal wall to a proximal end of the first proximal wall.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0057042, Wicks.

In regards to clam 7, in Figures 1-2 and paragraphs detailing said figures, Wicks discloses the first channel comprises an annular channel having a substantially V-shaped profile, the first distal wall extending at a first acute angle relative to the first longitudinal axis, and the first proximal wall extending at a second acute angle relative to the first longitudinal axis substantially equal to the first acute angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679